DETAILED ACTION
Claim History
Original claims 1-19 were filed September 17, 2020.  With the preliminary amendment of September 30, 2020, claims 1-19 have been cancelled and claims 20-28 have been added.  Claims 20-28 are pending.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and/or 372:
I.	Claims 20-24, drawn to a dried, granulated milk clotting aspartic protease enzyme composition comprising:
(i)	a milk clotting aspartic protease enzyme at a strength of from 25 International Milk-Clotting Units (IMCU)/g of the composition to 30000 IMCU/g of the composition, as determined by a relative milk-clotting activity test (REMCAT) using the milk-clotting activity of the international reference standard for rennet as a reference standard;
(ii)	a polymer at a concentration of from 1 ppm to 5000 ppm (w/w), and
(iii)	a salt;
wherein the polymer has the following characteristics (a), (b) and (c):
the polymer is a polymer of at least one monomer selected from ethylene oxide, vinylpolypyrrolidone, vinyl alcohol, vinyl acetate, acrylonitrile, acrylate and methacrylate;
the polymer has a molecular mass of from 200 g/mol to 50000 g/mol; and
the polymer has a number of monomers ( "n number") of from n=5 to n= l250;
and 
wherein a suspension of the dried granulated composition in water has a pH of from 2 to 8 , classified in class C12N 9/6478.

II.	Claims 25-27, drawn to a method for making and storing a milk-based food or feed product comprising adding an effective amount of a milk clotting aspartic protease enzyme composition of claim 20 to milk and carrying out further manufacturing steps to obtain the milk-based food or feed product, wherein 
wherein the milk is selected from sheep milk, goat milk, buffalo milk, yak milk, lama milk, camel milk and cow milk; and 
wherein the milk-based product is selected from a fermented milk product, a quark and a cheese, 
wherein storing is for a period from 90 days to 2000 days at a temperature from -10°C to 50°C classified in class A23J 1/20.

28, drawn to a process for isolating a milk clotting aspartic protease enzyme of interest from an aqueous medium comprising said enzyme, classified in class C12P 21/06.
Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01).  Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed can be made by another and materially different process (MPEP 806.05(h)).    These inventions are independent or distinct for the following reasons.
 The method of invention II is related to the composition of invention I as a product and process of using.  The inventions are distinct because the composition can also be used for making an antibody.
 The method of invention III, in part, is distinct from the composition of invention I as the method is not restricted to making the compositions of invention I.
 Inventions II and III are independent because the methods of inventions II and III comprise different steps, utilize different products and/or produce different results.  
That a search for more than one invention would be a burden on the Office is established by each invention requiring search employing different search queries and having a distinct classification 
Species Election
Each of inventions I-III encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for initial prosecution on the merits, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter, the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structural element shared by said members and the common, specific function that flows from said distinctive core structure, said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the 

If group I (claims 20 – 24), group II (claim 25), or group III (claims 26 and 27) is elected, elect:
One specific aspartic protease (SEQ ID NO, where every residue is designated, e.g., the sequence listing).
One of:  (i) a homopolymer or (ii) a heteropolymer.
If (i) a homopolymer is elected, further elect: one specific monomer (e.g., ethylene oxide, vinylpolypyrrolidone, vinyl alcohol, vinyl acetate, acrylonitrile, acrylate and methacrylate).
If (i) a homopolymer is elected, further elect one specific number of monomers in the polymer (e.g., one of n=5 to n=1250).  Based on the elected number of monomers, designate the specific molecular weight of the polymer (e.g., 200 g/mol to 50000 g/mol).

If (ii) a heteropolymer is elected, further elect: one specific combination of monomers (e.g., a specific combination of ethylene oxide, vinylpolypyrrolidone, vinyl alcohol, vinyl acetate, acrylonitrile, acrylate and methacrylate).
If (ii) a heteropolymer is elected, further elect one specific number of each monomer in the polymer (e.g., one of n=5 to n=1250).  Based on the elected number of monomers, designate the specific molecular weight of the polymer (e.g., 200 g/mol to 50000 g/mol).
One of: (i) polyethylene glycol (PEG), (ii) polyvinylpolypyrrolidone, (iii) polyvinyl
alcohol, (iv) polyvinyl acetate, (v) polyacrylonitrile, (vi) polyacrylate, (vii) polymethacrylate, polysorbate, (viii) Brij35, or (ix) none of (i)-(viii). (claim 21)
One of: (i) the polymer is not a substituted polymer or (ii) the polymer is a substituted polymer.
If (ii) the polymer is a substituted polymer is elected, further elect:  
(a) the polymer comprises a single substituent compound or 
(b) the polymer comprises more than one type of substituent compound.  
If (a) the polymer comprises a single substituent compound is elected, further elect: 
a single, specific substituent compound (e.g., specification p16) and 
a specific number of said single substituent compound.


a single, specific combination of substituent compounds (e.g., specification p16) and
a specific number of each substituent compound

If group II (claims 25 and 26) is elected, further elect:
One specific milk (claim 26). 
One of: (i) fermented milk, (ii) a quark, or (iii) a cheese.

As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. Failure to do so will be deemed non-responsive. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are 
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).